

116 HR 4538 IH: Closing Loopholes for Orphan Drugs Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4538IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Welch (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title III of the Public Health Service Act to limit the orphan drug exclusion under the
			 drug discount program under section 340B of such title.
	
 1.Short titleThis Act may be cited as the Closing Loopholes for Orphan Drugs Act. 2.Limiting the orphan drug exclusion under 340B drug discount program (a)In generalSection 340B(e) of the Public Health Service Act (42 U.S.C. 256b(e)) is amended by inserting before the period at the end the following: when transferred, prescribed, sold, or otherwise used for the rare condition or disease for which such drug is so designated.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to covered outpatient drugs purchased on or after the date of the enactment of this Act.
			